DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Drawings
The drawings are objected to because the reference numbers and the parts associated with them in the specification are unclear to the Examiner. For example, a threshold distance (54) and a distance (52) are associated with the square(s) in the electronic controller of Figure 1 (Examiner has only used (52) and (54) as an example; however, the same objection applies to all similar situations such as ((34), (40), (42), (50), (52), (54), (55) and anything similar). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

The drawings are objected to because the Examiner may require and is requiring descriptive text labels. Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see Fig. 5)  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Specification
The disclosure is objected to because of the following informalities: “Following frame 106, the method may proceed to frame 108 or to frame 112” in paragraph [0038] appears to be a typographical error because based on Figure 5; following frame 106, the method proceeds only to frame 108.  
Appropriate correction is required.

Claim Objections
Claims 5, 6, 15 and 16 are objected to because of the following informalities: There are many instances of the recited limitation “Neural Network” and “Neural Networks”; such capitalization of the letters “N” appear to be typographical error(s) unless otherwise explained by the Applicant as a reasoning for such capitalization.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “the in-vehicle alert includes projecting the highlight icon” appears to be a typographical error and should be “setting the in-vehicle alert includes projecting the highlight icon”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the terrain” in line 4. There is insufficient antecedent basis for such limitation in the claim.
Claim 1 recites the limitation “the detected text” in line 12. Since the previous limitations is directed to detecting only an image frame and such image frame is directed to displaying a text indicative of the next waypoint; it is unclear, to the Examiner, whether Applicant is referring back to the same “text” in line 11 or not. As such, there is insufficient antecedent basis for such limitation in the claim. IF they are meant to be the same, then claim 6 is indefinite because of the recited limitation “the text” in line 5 due to lacking sufficient antecedent basis due to different wording used throughout the claims. IF they are meant to be different, then claim 6 is indefinite because of the recited limitation “the text” in line 5 since it is unclear, to the Examiner, which text of claim 1 Applicant is referring back to.

Claim 9 recites the limitation “the occupant’s eyes” in line 2. There is insufficient antecedent basis for such limitation in the claim.
Claim 9 is indefinite because of the recited limitation “the vehicle occupant’s eyes”. There is insufficient antecedent basis for such limitation in the claim due to different wording used throughout the claims.

Claim 10 is indefinite because of the recited limitation “wherein setting the in-vehicle alert includes triggering an audible signal when the next waypoint appears in the determined field of vision”. Since claim 7 which claim 10 indirectly depends on previously recites “wherein setting the in-vehicle alert … includes projecting, via a head-up display (HUD), a highlight icon representative of the mask score onto a view of the next waypoint”; it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein setting the in-vehicle alert further includes triggering an audible signal when the next waypoint appears in the determined field of vision” in claim 10 or whether the limitations of claim 10 are meant to replace the limitations of claim 7.

Claim 11 recites the limitation “the detected text” in line 17. There is insufficient antecedent basis for such limitation in the claim.

Claim 16 is indefinite because of the recited limitation “the text” in line 5. It is unclear, to the Examiner, which text of claim 11 (“image frame displaying a text indicative of the next waypoint” and/or “the detected text”) Applicant is referring back to.

Claim 19 recites the limitation “the occupant’s eyes” in line 2. There is insufficient antecedent basis for such limitation in the claim.
Claim 19 is indefinite because of the recited limitation “the vehicle occupant’s eyes”. There is insufficient antecedent basis for such limitation in the claim due to different wording used throughout the claims.

Claim 20 is indefinite because of the recited limitation “wherein the electronic controller is configured to set the in-vehicle alert via triggering an audible signal when the next waypoint appears in the determined field of vision”. Since claim 17 which claim 20 indirectly depends on previously recites “wherein the electronic controller is configured to set the in-vehicle alert via projecting, via the HUD, a highlight icon representative of the mask score onto a view of the next waypoint”; it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the electronic controller is configured to set the in-vehicle alert further via triggering an audible signal when the next waypoint appears in the determined field of vision” in claim 20 or whether the limitations of claim 20 are meant to replace the limitations of claim 17.

Claims 2-5, 7, 8, 12-15, 17 and 18 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 11 recite “determine a current position of the vehicle relative to the terrain; [determining/determine] a location of a next waypoint on the navigation route and relative to the current position of the vehicle … [correlating/correlate] the detected text to the next waypoint on the map of the terrain”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data received and/or detected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received and/or detected data could determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 11) that the various steps are being executed in a system does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1 and 11 “[A system for] vehicle navigation using terrain text recognition, [the system comprising: an electronic controller arranged on a vehicle and having access to a map of a terrain; a global positioning system (GPS) in communication with the electronic controller; and a sensor arranged on the vehicle, in communication with the electronic controller, and configured to detect objects of the terrain; wherein the electronic controller is configured to:] [receive/receiving, via an electronic controller arranged on a vehicle and having access to a map of the terrain,] a navigation route through the terrain; [receive/receiving, via the electronic controller,] a signal from [a global positioning system (GPS)/the GPS] and [use/using] the signal to determine a current position; [detecting and communicating to the electronic controller, via a sensor arranged on the vehicle, an image frame displaying a text indicative of the next waypoint]/[receive from the sensor an image frame displaying a text indicative of the next waypoint] … and [setting, via the electronic controller,/set] an in-vehicle alert indicative of the detected text having been correlated to the next waypoint”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “[via] an/the electronic controller”, “sensor” and “GPS" are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-10 and 12-20) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US20070233380A1).
Regarding claim 1, Tanaka discloses a method of vehicle navigation using terrain text recognition (see at least [0012] and [0029]), the method comprising: receiving, via an electronic controller arranged on a vehicle and having access to a map of the terrain, a navigation route through the terrain (see at least [0005], [0012] and [0024]); receiving, via the electronic controller, a signal from a global positioning system (GPS) and using the signal to determine a current position of the vehicle relative to the terrain (see at least [0023]); determining, via the electronic controller, a location of a next waypoint on the navigation route and relative to the current position of the vehicle (see at least [0012], [0028], [0036] and [0046]); detecting and communicating to the electronic controller, via a sensor arranged on the vehicle, an image frame displaying a text indicative of the next waypoint (see at least Figure 1, Figure 5, [0028], [0029], [0032] and [0036]); correlating, via the electronic controller, the detected text to the next waypoint on the map of the terrain (see at least Figure 4, [0029], [0032], [0033], [0036] and [0046]); and setting, via the electronic controller, an in-vehicle alert indicative of the detected text having been correlated to the next waypoint (see at least Figure 4, [0026], [0035], [0038] and [0039]).

Regarding claim 2, Tanaka discloses determining, via the electronic controller, a distance from the current position to the determined location of the next waypoint (see at least [0012], [0028], [0036] and [0046]).

Regarding claim 3, Tanaka discloses determining, via the electronic controller, whether the distance from the current position to the determined location of the next waypoint is within a threshold distance (see at least [0012], [0028], [0036] and [0046]).

Regarding claim 4, Tanaka discloses wherein setting the in-vehicle alert is accomplished when the distance from the current position to the determined location of the next waypoint is within the threshold distance (see at least [0012], [0026], [0028], [0035], [0036], [0038], [0039] and [0046]).

Regarding claim 11, Tanaka discloses a system for vehicle navigation using terrain text recognition (see at least [0012] and [0029]), the system comprising: an electronic controller arranged on a vehicle and having access to a map of a terrain (see at least Figure 1, Figure 5, [0012] and [0024]); a global positioning system (GPS) in communication with the electronic controller (see at least Figure 1, Figure 5 and [0023]); and a sensor arranged on the vehicle, in communication with the electronic controller, and configured to detect objects of the terrain (see at least Figure 1, Figure 5, [0028], [0029] and [0036]); wherein the electronic controller is configured to: receive a navigation route through the terrain (see at least [0005], [0012] and [0024]); receive a signal from the GPS and use the signal to determine a current position of the vehicle relative to the terrain (see at least [0023]); determine a location of a next waypoint on the navigation route and relative to the current position of the vehicle (see at least [0012], [0028], [0036] and [0046]); receive from the sensor an image frame displaying a text indicative of the next waypoint (see at least Figure 1, Figure 5, [0028], [0029], [0032] and [0036]); correlate the detected text to the next waypoint on the map of the terrain (see at least Figure 4, [0029], [0032], [0033], [0036] and [0046]); and set an in-vehicle alert indicative of the detected text having been correlated to the next waypoint (see at least Figure 4, [0026], [0035], [0038] and [0039]).

Regarding claims 12 and 13, claims 12 and 13 are commensurate in scope with claims 2 and 3. See above for rejection of claims 2 and 3.

Regarding claim 14, Tanaka discloses wherein the electronic controller is configured to correlate the detected text to the next waypoint on the map of the terrain when the distance from the current position to the determined location of the next waypoint is within the threshold distance (see at least [0012], [0026], [0028], [0035], [0036], [0038], [0039] and [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20070233380A1) in view of Tran (US20210108926A1).
Regarding claim 5, Tanaka discloses correlating the detected text to the next waypoint on the map of the terrain (see at least Figure 4, [0029], [0032], [0033], [0036] and [0046]).
Tanaka fails to disclose for such correlating to include using a trained Neural Network architecture. However, such matter is suggested by Tran (see at least [0027] and [0122]-[0124]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka to incorporate the teachings of Tran which teaches such correlating to include using a trained Neural Network architecture since they are both directed to vehicle navigation and incorporation of the teachings of Tran would increase accuracy when a trained Neural Network architecture is used and as such increase reliability of the overall system is ensured.

Regarding claim 15, claim 15 is commensurate in scope with claim 5. See above for rejection of claim 5.

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20070233380A1) in view of Tran (US20210108926A1) in further view of Arunachalam (US20190027032A1).
Regarding claim 6, Tanaka fails to disclose wherein the Neural Network architecture is a unified Neural Network structure configured to recognize the image frame and including: a fully-convolutional first Neural Network having an image input and at least one layer, and configured to recognize the text; and a convolutional second Neural Network having a text input and at least one layer; and wherein an output from the at least one layer of the second Neural Network is merged with the at least one layer of the first Neural Network. However, such matter is suggested by Tran (see at least [0027] and [0122]-[0124]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka to incorporate the teachings of Tran which teaches wherein the Neural Network architecture is a unified Neural Network structure configured to recognize the image frame and including: a fully-convolutional first Neural Network having an image input and at least one layer, and configured to recognize the text; and a convolutional second Neural Network having a text input and at least one layer; and wherein an output from the at least one layer of the second Neural Network is merged with the at least one layer of the first Neural Network since they are both directed to vehicle navigation and incorporation of the teachings of Tran would increase accuracy when a trained Neural Network architecture is used and as such increase reliability of the overall system is ensured.
Tanaka as modified by Tran fails to disclose the first and second Neural Networks are trained together to output a mask score. However, such matter is suggested by Arunachalam (see at least [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have 

Regarding claim 7, Tanaka as modified by Tran discloses wherein setting the in-vehicle alert indicative of the detected text having been correlated to the next waypoint on the map of the terrain includes projecting, via a head-up display (HUD), a highlight icon onto a view of the next waypoint (see at least Tanaka Figure 4, [0026], [0035], [0038] and [0039]).
Tanaka as modified by Tran fails to disclose projecting a highlight icon representative of the mask score onto the display. However, such matter is suggested by Arunachalam (see at least [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Tran to incorporate the teachings of Arunachalam which teaches 

Regarding claim 8, Tanaka as modified by Tran and Arunachalam discloses determining a field of vision of an occupant of the vehicle and setting the in-vehicle alert in response to the determined field of vision (see at least Tanaka Figure 5 and [0041]-[0043]).

Regarding claim 9, Tanaka as modified by Tran and Arunachalam discloses wherein determining the field of vision includes detecting an orientation of the occupant's eyes and setting the in-vehicle alert includes projecting the highlight icon in response to the detected orientation of the vehicle occupant's eyes (see at least Tanaka Figure 5 and [0041]-[0043]).

Regarding claims 16-19, claims 16-19 are commensurate in scope with claims 6-9, respectively. See above for rejection of claims 6-9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20070233380A1) in view of Tran (US20210108926A1) in further view of Arunachalam (US20190027032A1) and in yet further view of Censo (US20160258776A1).
Regarding claim 10, Tanaka as modified by Tran and Arunachalam fails to disclose wherein setting the in-vehicle alert includes triggering an audible signal when the next waypoint appears in the determined field of vision. However, such matter is suggested by Censo (see at least Figure 4C, [0025] and [0044]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tanaka as modified by Tran and Arunachalam to incorporate the teachings of Censo which teaches wherein setting the in-vehicle alert includes triggering an audible signal when the next waypoint appears in the determined field of vision since they are all directed to vehicle navigation and incorporation of the teachings of Censo would ensure increased accuracy, reliability and user comfort since the driver will be very directly and accurately aware of what exactly the in-vehicle alert is directed to which would also avoid any unnecessary assumption which could result in danger. 

Regarding claim 20, claim 20 is commensurate in scope with claim 10. See above for rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667